Citation Nr: 1752093	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  09-06 737	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial compensable evaluation for residuals of a lacerated spleen.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to June 2007.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In the June 2008 rating decision, in pertinent part, the RO granted service connection for GERD and a lacerated spleen with noncompensable ratings, effective June 22, 2007.  Jurisdiction is currently with the RO in Cleveland, Ohio.  

In October 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This appeal was previously remanded by the Board in August 2012, May 2013, October 2015, and November 2016 for further development.  It has been returned to the Board for further review.  In its October 2015 decision, the Board also determined that the issue of entitlement to a TDIU had been raised by the record.  

In a November 2011 Supplemental Statement of the Case (SSOC), the Cleveland RO granted a 10 percent rating for GERD, effective June 22, 2007.  In a May 2017 rating decision, the VA Appeals Management Center (AMC) granted a 40 percent rating for GERD, effective June 22, 2007.  As this rating does not provide the maximum benefit available for the full period on appeal, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's GERD has not been manifested by periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or hematemesis, and weight loss, totally incapacitating or with less pronounced and less continuous symptoms with definite impairment of health.  

2.  There is no evidence of any symptoms of active spleen residuals, to include a cyst.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for GERD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7306 (2016).  

2.  The criteria for an initial compensable evaluation for residuals of a lacerated spleen are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7707 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor her representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

"Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in March 2008.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

GERD

The Veteran contends that her GERD warrants a higher rating than that currently assigned.  It is currently rated under 38 C.F.R. § 4.114, Diagnostic Code 7306, by analogy to a marginal ulcer, with a 40 percent rating on and after June 22, 2007.  

Under Diagnostic Code 7306, a 40 percent rating is assigned for moderately severe impairment in the form of intercurrent episodes of abdominal pain at least once a month, partially or completely relieved by ulcer therapy, or mild and transient episodes of vomiting or melena.  38 C.F.R. § 4.114, Diagnostic Code 7306.  A 100 percent rating is assigned for pronounced impairment in the form of periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or hematemesis, and weight loss, that is totally incapacitating.  Id.  A 60 percent rating is assigned for severe impairment in the form of the same symptoms as the 100 percent rating, but less pronounced, less continuous, and with definite impairment of health.  Id.

The Veteran underwent a VA general medical examination in January 2008.  She reported a history of nausea and heartburn, but not vomiting, diarrhea, constipation, indigestion, hemorrhoids, hernia, abdominal mass, abdominal swelling, regurgitation, jaundice, fecal incontinence, dysphagia, hematemesis, melena, pancreatitis, gallbladder attacks, abdominal pain, or post-prandial symptoms after ulcer surgery.  On inspection, the examiner noted that the Veteran's abdomen and gastrointestinal exam were normal, bowel sounds were normal, the liver and spleen were normal, there were no abnormalities of auscultation, tenderness, palpable mass, hernia, ascites, abdominal guarding, hemorrhoids, or periods of incapacitation.  

In her July 2008 Notice of Disagreement (NOD), the Veteran reported problems with heartburn and regurgitation.  

The Veteran underwent endoscopy by a private provider in March 2011, at which time the Veteran reported periumbilical abdominal pain, nausea and vomiting, anorexia, chronic heartburn, and weight loss.  The provider diagnosed esophagitis, gastritis, and duodenitis.  

The Veteran underwent a VA esophageal examination in September 2011.  The Veteran reported that, with medication, her symptoms were mild, but still included occasional nausea, vomiting, and reflux about once every two weeks.  She denied any significant weight loss or gain.  The examiner noted the Veteran's symptoms as infrequent episodes of epigastric distress, reflux, sleep disturbance four or more times a year for less than a day at a time, anemia, and nausea four or more times a year for less than a day at a time.  The Veteran did not have an esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus.  The VA examiner diagnosed GERD and Barrett's esophagus and noted that the Veteran was able to maintain her daily routine without any hindrance from her esophageal reflux disease.   

During her October 2012 hearing before the Board, the Veteran characterized Barrett's esophagus as a precancerous change and contended that this warranted an increased rating.  The Veteran also reported substantial weight loss, vomiting, anemia, general malaise, and weakness due to her GERD, but clarified that this was prior to beginning her current medication, which was first prescribed to her on active duty.  

The Veteran underwent another VA esophageal examination in February 2017.  The Veteran reported that medication continued to be helpful, but breakthrough reflux continued and nausea had increased to two to three times weekly.  She also reported occasional stabbing pain.  The examiner noted the Veteran's symptoms as reflux, substernal pain, and nausea and vomiting four or more times a year for less than a day at a time.  The Veteran did not have an esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus.  The VA examiner diagnosed GERD and Barrett's esophagus and noted that these conditions had no impact on the Veteran's ability to work.  

After carefully considering the entire record in light of the applicable rating criteria, the Board finds that a rating in excess of 40 percent is not warranted for GERD at any point during the period on appeal.  The VA examinations, VA and private treatment records, and the Veteran's statements and testimony show that her GERD has been manifested by periodic pain despite the use of medication, in addition to vomiting and weight loss, but there is no evidence in the record of recurring melena or hematemesis during the period on appeal.  The criteria for a 60 percent or 100 percent rating are differentiated by the frequency and severity of symptoms, as well has the degree of impairment of health, but both ratings have among their requirements recurring melena or hematemesis.  Without any evidence of those symptoms, the criteria for a rating in excess of 40 percent are not met.  

The Board notes the Veteran's testimony regarding Barrett's esophagus as a precancerous change but, even if any medical professional had ascribed this diagnosis to her service-connected GERD, the Veteran does not contend that Barrett's esophagus has caused any current symptoms in addition to those described above.  Any hypothetical future disability, including esophageal cancer, is a potential matter for a future claim but is not pertinent to the issue before the Board, which is the severity of the Veteran's GERD from June 22, 2007 to the present.

In sum, there is no basis for an evaluation in excess of 40 percent for the Veteran's GERD.  The preponderance of the evidence is against any higher rating.   

Spleen

The Veteran contends that her residuals of a lacerated spleen warrant a higher rating than that currently assigned.  They are currently rated noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7707, for a healed spleen injury.  Diagnostic Code 7707 merely says to "[r]ate for any residuals."  38 C.F.R. § 4.118, Diagnostic Code 7707.

A June 2007 service treatment record notes a grade1/2 splenic injury one year prior, that the Veteran was doing well with no complaints, and that she was being followed for a small post-traumatic splenic cyst.  The treatment provider noted that a CT scan of the Veteran's abdomen showed a 1cm splenic post-traumatic cyst that had decreased in size.  The treatment provider opined that the cyst was resolving.  

The Veteran underwent a VA general medical examination in January 2008.  On examination, the Veteran's spleen was normal.  

In her July 2008 NOD, the Veteran reported that her treating physician had warned her that, if she were to take a blow to her torso, the cyst on her spleen could easily rupture.  

The Veteran underwent a VA hemic and lymphatic examination in September 2011.  The examiner noted the Veteran's report of a current splenic cyst and of having been warned to avoid any impact on her left side.  The examiner noted that the Veteran was not currently receiving any treatment for any hematologic or lymphatic condition and found no signs or symptoms due to a hematologic or lymphatic disorder.  The examiner also found no impact on the Veteran's ability to work.  

During her October 2012 hearing before the Board, the Veteran again reported that treatment providers had warned her that any kind of blunt trauma could result in internal bleeding, but denied any current symptoms.  

The Veteran underwent another VA hemic and lymphatic examination in February 2017.  The examiner noted the Veteran's report  that she had been told she had encapsulated lesions of the spleen and had to avoid any impact-related sports or activities.  The examiner noted that the Veteran was not currently receiving any treatment for any hematologic or lymphatic condition and found no signs or symptoms due to a hematologic or lymphatic disorder.  The examiner found that the need to avoid impact activities would preclude physical occupations that might result in an impact, but not gainful sedentary occupations.    

After carefully considering the entire record in light of the applicable rating criteria, the Board finds that an initial compensable evaluation is not warranted for residuals of a lacerated spleen at any point during the period on appeal.  The VA examinations, VA and private treatment records, and the Veteran's statements and testimony do not note any current symptoms as residuals of a lacerated spleen.  The Board notes the Veteran's testimony that she has been warned of the dangers of physical impact on a splenic cyst but, as stated above, any hypothetical future disability is a potential matter for a future claim but is not pertinent to the issue before the Board, which is the severity of any residuals of the Veteran's lacerated spleen from June 22, 2007 to the present.

In sum, there is no basis for an initial compensable evaluation for the Veteran's residuals of a lacerated spleen.  The preponderance of the evidence is against any higher rating.   

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 40 percent for GERD is denied.  

Entitlement to an initial compensable evaluation for residuals of a lacerated spleen is denied.  


REMAND

A VA examiner in October 2011 noted that the Veteran's anxiety prevented her from continuing her education or employment.  An October 2012 record from an educational institution notes that the Veteran withdrew from her studies.  The record contains no information about the Veteran's education or employment after that date.  In December 2016, the AOJ provided the Veteran with VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), which would include this information, but the Veteran did not respond.  Because this information is necessary to the Board's determination of the Veteran's current employability, the Board finds that a remand is warranted to give the Veteran another chance to complete the application.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must again provide the Veteran with VA Form 21-8940, the application for increased compensation based on unemployability, and request that she complete, sign, and return this form to VA.  

2.  The AOJ must notify the Veteran that it is her responsibility to cooperate in the development of her claim and that the consequences for failure to provide the requested information may include denial of the claim.  In the event that the Veteran does not provide a completed VA Form 21-8940 or equivalent information, documentation showing that she was properly provided with the form and notified of the consequences of failure to respond must be associated with the record.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Then, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


